Citation Nr: 1622635	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to an initial rating, in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Gerard Brady, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to February 1972.
This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In a January 2008 decision, the Board denied the Veteran's appeal with regard to entitlement to service connection for PTSD.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a joint motion of the parties, vacated the Board's decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In an August 2010 decision, the Board granted the Veteran's claim of entitlement to service connection for PTSD.  The RO carried out the grant in an October 2010 rating decision and assigned a 30 percent evaluation.  The Veteran appealed the assigned evaluation.

In March 2015, the Board denied granted a 50 percent rating for PTSD, but denied a higher rating.  The Board also remanded the issue of a total disability rating based on individual unemployability (TDIU).  The Veteran appealed this decision, and by a November 2015 JMR, the decision was vacated.  The appeal of the increased rating is now back before the Board for adjudication.  


FINDINGS OF FACT

1.  Prior to May 2, 2011, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.

2.  From May 2, 2011, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, chronic sleep impairment, mild hypervigilance, and mild irritability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met prior to May 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating, in excess of 50 percent, for PTSD have not been met from May 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

With respect to the issue of PTSD, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating prior to May 2, 2011, and a 50 percent disability rating from May 2, 2011.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 50 percent disabling for the entire appeal period, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.
The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning. Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to May 2, 2011, the Veteran's PTSD was rated as 50 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to May 2, 2011, warrants a 70 percent rating, but no greater, and from May 2, 2011, it also warrants a 50 percent rating, but no greater, from May 2, 2011.  In this regard the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.  From May 2, 2011, the evidence shows that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, chronic sleep impairment, mild hypervigilance, and mild irritability.  Therefore, the Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the period prior to May 2, 2011, and a 50 percent disability evaluation, but no greater, from May 2, 2011.  38 C.F.R. § 4.130, DC 9411.

Prior to May 2, 2011

With regard to occupational impairment, a February 2003 VA mental health consultation noted that the Veteran reported that he had lost his job in June 2002 secondary to syncope, chronic asthma, and osteoporosis.  He noted that he cried daily following the loss of his job, but was prescribed antidepressant medication that had helped.  Other examinations, such as the August 2002 examination from the Vets Center noted that the Veteran had been trained as an auto mechanic and that he had worked on the Chochiti Dam project from beginning to end.  An August 2003 letter from the Veteran's treating psychologist and physician's assistant stated that the Veteran was unable to work.  A January 2005 letter from the Veteran's treating psychologist and physician's assistant noted that the Veteran's PTSD had made it impossible for him to maintain employment for quite some time.  

With regard to social impairment, it was noted in the August 2002 Vets Center examination that the Veteran had been married twice, with the first marriage lasting only a short period of time, but the second marriage having lasted 17 years at the time of the examination.  In a February 2003 VA mental health consultation the Veteran stated he had a very supportive marriage.  An August 2003 letter from the Veteran's treating psychologist and physician's assistant noted that the Veteran's PTSD ended his first marriage and while his second had been supportive, the Veteran's  PTSD had impacted his second marriage as well.  A January 2005 letter from the Veteran's treating psychologist and physician's assistant noted that the Veteran had maintained positive familial relationships, including a close relationship with his wife and his three sons.  

Records from a Vet Center indicate that the Veteran was seen in August 2002.  On mental status examination, it was noted that his memory was impaired and he was having nightmares which affected his ability to sleep.  It was also noted that he had problems controlling his anger.  The diagnosis was chronic PTSD.  The providing counselor assigned a GAF score of 40.

VA treatment records reflect that the Veteran was seen at a VA facility for a mental health consultation in February 2003.  He endorsed occasional nightmares and intrusive thoughts about the war.  He described himself as anxious and always needing to be moving.  He noted that he got angry if someone came up to him from behind, such as happened to him in a casino the previous week.  He indicated that he avoided war movies, crowds, and war news.  He stated that he was able to shop and visit restaurants.  On mental status examination, appearance, behavior, and speech were within normal limits.  Mood was mildly anxious and depressed, and affect had full range.  The Veteran's thought process was logical and linear.  There was no suicidal or homicidal ideation.  Insight and judgement were fair.  The diagnoses were depressive disorder in partial remission and chronic, mild PTSD.  The provider noted on Axis III numerous medical issues and on Axis IV stress from loss of physical health and work role.  He assigned a GAF score of 50, noting that the lowest GAF in the previous year was 40.

A May 2003 VA PTSD individual note indicates that he Veteran reported a multitude of physical problems that had caused frustration and depressive symptoms.  He related that his sleep difficulty continued, and that he awoke during the night with anxiety and sweating.  The examiner noted that the Veteran had continued vegetative signs of depression there were only partially controlled by medication.  The assessment was chronic/severe PTSD.  Chronic/severe PTSD was also noted by this provider, a physician's assistant, in August 2003 and November 2003.

In August 2003, the Veteran's VA psychiatrist and physician's assistant wrote that the Veteran experienced flashbacks, nightmares, and intrusive thoughts.  They noted that the Veteran's symptoms also included hyper vigilance, irritability, anxiety, insomnia, increased startle response, emotional numbing, and psychological and social avoidance.  They agreed that although the Veteran minimized his symptoms, his PTSD was severe and chronic.  They concluded that the Veteran was highly functionally impaired and could not maintain gainful employment.  They provided a diagnosis of chronic severe PTSD and a GAF score of 45 over the previous year.

In April 2004, the Veteran was seen in individual counseling, apparently by a psychology intern.  He was fully oriented, friendly, and cooperative.  His speech was within normal limits.  His mood was good and affect was congruent with mood. He denied suicidal and homicidal ideation.  Thought process was logical, linear, and goal directed.  Thought content was appropriate to topic.  There was no evidence of thought disorder.  The diagnosis was chronic moderate PTSD.  This provider noted the same diagnosis subsequently on April 27, 2004, and this note was cosigned by a clinical psychologist.  The following day, April 28, 3002, the VA physician's assistant who had assessed the Veteran in 2003, indicated chronic severe PTSD. 

The Veteran was again seen by the VA intern in May and June 2004.  He was noted to be fully oriented, friendly, and cooperative.  Speech was within normal limits. The provider noted that the Veteran reported being jumpy secondary to medication, but his affect was euthymic.  The Veteran denied suicidal and homicidal ideation. Thought process was within normal limits and content was appropriate.  There was no evidence of thought disorder.  The diagnosis was chronic moderate PTSD. This record was cosigned by a VA clinical psychologist, who noted that the patient was known to her, and that she had reviewed the case with the intern and concurred with the assessment and treatment plan.  

Subsequent to the assessment by the intern in June 2004, the Veteran was again seen by the physician's assistant, who noted a stable mental status examination and assessed chronic severe PTSD.

In July 2004, the VA intern assessed chronic moderate PTSD and assigned a GAF score of 45.  She noted that the Veteran was oriented, friendly, and cooperative.  Speech was within normal limits.  His mood was upbeat except when discussing combat and his medical problems.  His affect was euthymic.  There was no suicidal or homicidal ideation.  Thought process was within normal limits and content was appropriate.  There was no evidence of thought disorder. 

In January 2005, the Veteran's VA clinical psychologist and physician's assistant wrote and stated that the Veteran was diagnosed with chronic PTSD in February 2003.  They noted that since then, the Veteran had been involved in ongoing treatment including psychiatric medication management and therapy.  They noted that the Veteran's PTSD did contribute significantly to his health concerns and placed serious limitations on his activities.  

An undated form within the records received by VA from the Social Security Administration (SSA) indicated that the Veteran had marked impairment understanding instructions, carrying out simple instructions, and making judgements on work related decisions; and extreme impairment in understanding and remembering detailed instructions and carrying out detailed instructions.  The qualifications of the individual who completed this form are unclear.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to May 2, 2011.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, from May 2, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Board notes that the Veteran had depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.  

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's anxiety disorder is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  In the Board's judgment, considering all the lay and medical evidence as outlined above, the Veteran's retains functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7.  The evidence above indicates that during this period of time the Veteran had significant impairment, but the evidence shows that he retained ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.  The issue of whether the Veteran was unemployable (entitlement to a total disability rating based on individual unemployability) in fact due to this disability remains in remand status.

From May 2, 2011

With respect to occupational impairment, the June 2012 VA examination noted that the Veteran was unemployed and disabled due to multiple medical conditions.  The June 2012 VA examiner concluded that the Veteran had occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

With respect to social impairment, the June 2012 VA examination noted that the Veteran's marital and family functioning was stable and satisfying, and that the Veteran had social and leisure activities.  In a December 2012 psychiatric medication management record the Veteran reported that he was not isolating as much and went to play pool at a friend's house.  In a January 2013 psychotherapy note, the Veteran indicated that he had good family support.  He further noted that he enjoyed going to the casino to play the penny slots and that he liked to work on his vintage car.

In May 2011, the Veteran was seen by a VA psychiatrist.  He reported feeling better and that he was dealing with stress well.  He indicated that he continued to enjoy his hobby of restoring his car.  On mental status examination, the Veteran was alert, well groomed, and pleasant.  His thought process was clear and goal oriented.  There were no hallucinations.  There was no suicidal or homicidal ideation. Cognitive function was grossly intact, and interpersonal behavior was socially appropriate.  The Veteran noted that he was feeling a little better and was handling stress well.  The diagnosis was PSTD, and a GAF score of 58.
An October 2011 VA treatment record notes the Veteran's report of feeling stressed and worried about his wife's health.  He stated his belief that he was dealing with the stress "ok" and that it seemed to be getting a little better.  He reported that his psychiatric medication was working well.  On mental status examination, the Veteran was alert, well groomed, and pleasant.  His thought process was clear and goal oriented.  There were no hallucinations.  There was no suicidal or homicidal ideation.  Cognitive function was grossly intact, and interpersonal behavior was socially appropriate.  The diagnosis was PTSD, and a GAF score of 55 was assigned.

On VA examination in June 2012, the diagnosis was PTSD.  The examiner noted that the Veteran's sleep was disrupted once or twice per week due to combat related dreams, but otherwise he had difficulty with sleep due to worries over his asthma symptoms.  He also noted that the Veteran's irritability was mild and that there were isolated incidents but that they did not constitute a pattern of behavior.  The Veteran described mild vigilance.  He denied feeling sad all day, every day, reporting that he felt like that less than half the time.  He stated that he might have crying spells once or twice per month.  He indicated that he worried about his health.  He denied suicidal and homicidal ideation as well as hallucinations.  The examiner assigned a GAF score of 65, and concluded that the Veteran's symptoms were in the mild range compared to previous levels.  

A September 2012 VA treatment record notes that the Veteran expressed anger over not being scheduled for an appointment sooner.  He was not satisfied with the provider's efforts to discuss the matter, and left the session early.  The provider noted that on mental status examination, the Veteran was alert, angry and tense.  His thought process was clear and goal oriented, with no hallucinations.  Neither suicidal nor homicidal ideation was apparent.  Cognitive function was grossly intact, and interpersonal behavior was hostile but generally controlled.  The diagnosis was PSTD.  The provider assigned a GAF score of 50.

A December 2012 VA psychiatric medication management record notes the Veteran's report of stressors including health concerns of his wife and mother-in-law.  He indicated that he suffered from depressed mood, feeling overwhelmed, bouts of crying, and sleep disturbance.  He related that he sometimes went to a casino to play penny slots, and that he had a classic car that he showed.  The provider assessed PTSD and depression not otherwise specified (NOD).  She assigned a GAF score of 58.  A subsequent medication management record indicates the Veteran's report of feeling better with medication.  He denied crying spells and indicated that his mood had improved.  He denied suicidal and homicidal ideation.  The diagnoses were PTSD and depression not otherwise specified (NOS). The provider assigned a GAF score of 60.

A January 2013 VA psychotherapy note indicated the Veteran's report of poor sleep, irritability, crying spells, and isolating.  On mental status examination, the Veteran's dress was appropriate and his hygiene was good.  He was friendly and talkative.  He was calm and stable.  His thought process was organized with normal velocity.  There was no suicidal or homicidal ideation and no preoccupations.  The Veteran was alert and his memory was good within the interview context.  The provider noted that the Veteran had experienced a good response to medication and was on a more stable trend.  He assigned a GAF score of 60.

From May 2, 2011, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, chronic sleep impairment, mild hypervigilance, and mild irritability.  The Board finds the Veteran's symptoms of his PTSD warrant no more than a 50 percent disability evaluation, for the period from May 2, 2011.  38 C.F.R. § 4.130, DC 9411.

Additionally, there was no indication that the Veteran's PTSD warranted a 70 or 100 percent rating from May 2, 2011, because there was no evidence of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.

The Veteran appeared to have family relationships and friendships that sustained him and that he maintained very well.  The June 2012 VA examination noted that the Veteran's marital and family functioning was stable and satisfying, and that the Veteran had social and leisure activities.  In a December 2012 psychiatric medication management record it was noted the Veteran played pool with a friend and was not isolating has he had been before.  A January 2013 psychotherapy note indicated that the Veteran had good family support and frequently liked to engage in various hobbies.

Additionally, he above noted medical evidence provided a range of GAF scores from 40 to 65, which indicates a range from some mild symptoms [(e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships], to impairment in reality testing or communication [(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)].  The Board acknowledges that this is a wide range of GAF scores, but notes that the Veteran's overall symptomatology more accurately reflects serious to moderate symptoms throughout the appeal.  Certainly, the evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  As noted, while the Veteran is unemployed, there is no indication that is solely due to his PTSD and he maintains close family relationships and friendships.  Therefore, the Board finds that the review of the medical evidence indicates that the Veteran's overall symptomatology at no time reflects that the Veteran is totally occupationally or socially impaired and any aberrant GAF scores are found to be less probative with regard to the level of severity of the Veteran's PTSD.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 70 percent for the period of time prior to May 2, 2011.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher than that awarded here, rating at any time relevant to the appeal period.  Therefore, the Veteran's PTSD warrants a 70 percent rating, but no greater, prior to May 2, 2011, and a 50 percent rating from May 2, 2011.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Regarding the issue of employability, as noted above, the issue of entitlement to  TDIU is in remand status and will be addressed by subsequent adjudication.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 70 percent disability rating, but no greater, for the Veteran's service-connected PTSD prior to May 2, 2011, and a 50 percent disability rating, but no greater, from May 2, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An initial rating, of 70 percent, but no greater, for PTSD, prior to May 2, 2011, is granted.
 
An initial rating, in excess of 50 percent for PTSD, from May 2, 2011, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


